Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 8-12, 15, 17, 18, 20-23, 34, 49-53 are pending in the instant application.
Allowable Subject Matter
Claims 1, 8-12, 15, 17, 18, 20-23, 34, 49-53 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Park et al. (US 2010/0195640) discloses MAC PDU subheader fields for each RAR (Abstract, fig. 13), but not the limitations of the amended independent claims.
Regarding independent Claim 1, the prior art fails to teach or suggest: wherein the first message consists of a plurality of message units arranged in sequence, each message unit comprising a message sub-header and a RAR sub-message corresponding to the message sub-header, wherein the message sub-header comprises sub-message format indication information configured to indicate a format of the RAR sub-message,
wherein the random access request sent by the UE comprises a preamble code reported by the UE, and the message sub-header further comprises information of at least one preamble code, the information of the preamble code is the preamble code., in combination with the remaining limitations of the claim.

Regarding independent Claim 12, the prior art fails to teach or suggest: wherein the first message consists of a plurality of message units arranged in sequence, each message unit comprising a message sub-header and a RAR sub- message corresponding to the message sub-header, wherein the message sub-header comprises sub-message format indication information configured to indicate a format of the RAR sub- message; and
decoding, by the UE, the RAR sub-message based on the format indicated by the sub- message format indication information;
wherein the random access request sent by the UE comprises a preamble code reported by the UE, and the message sub-header further comprises information of at least one preamble code, the information of the preamble code is the preamble code., in combination with the remaining limitations of the claim.

Regarding independent Claim 34, the prior art fails to teach or suggest: wherein the first message consists of a plurality of message units arranged in sequence, each message unit comprising a message sub-header and a RAR sub-message corresponding to the message sub-header, wherein the message sub-header comprises sub-message format indication information configured to indicate a format of the RAR sub-message; and
decode the RAR sub-message based on the format indicated by the sub-message format indication information;
wherein the random access request sent to the network side comprises a preamble code reported to the network side, and the message sub-header further comprises information of at least one preamble code, the information of the preamble code is the preamble code., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467